Citation Nr: 0324225	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-20 313A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


Entitlement to an initial compensable rating for service-
connected flat warts of the hands.  

Entitlement to an initial compensable rating for service-
connected capsulitis of the 2nd metacarpophalangeal joint, 
right foot, with calcaneal spur.  

Entitlement to an annual clothing allowance under the 
provisions of 38 U.S.C.A. § 1162 (West 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1995 to February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  That decision granted service 
connection for flat warts of the hands and for capsulitis of 
the 2nd metatarsophalangeal joint, right foot, with calcaneal 
spur, each rated as noncompensably disabling.  The veteran 
appealed, seeking compensable ratings for each of those 
service-connected disorders.  The claimant appeared and 
offered testimony at a personal hearing held before an RO 
Hearing Officer on October 18, 2000.  

The record further shows that in August 1999, the veteran was 
denied entitlement to an annual clothings allowance under the 
provisions of 38 U.S.C.A. § 1162 (West 2000).  He was 
notified of that adverse determination and of his right to 
appeal by RO letter of August 11, 1999.  He submitted a 
timely Notice of Disagreement on October 29, 1999.  By RO 
letter of May 22, 2000, the claimant was informed that the 
issue of entitlement to an annual clothings allowance under 
the provisions of 38 U.S.C.A. § 1162 (West 2000) is within 
the jurisdiction of the VAMC, West Los Angeles, and that a 
Statement of the Case would be provided by that facility.  


REMAND

This case must be Remanded for development under the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)] in connection with his claims for increased 
(compensable) initial ratings for his service-connected flat 
warts of the hands and service-connected capsulitis of the 
2nd metacarpophalangeal joint, right foot, with calcaneal 
spur.  Although the RO considered the provisions of VCAA in 
its recent actions with regard to a claim for service 
connection for a cardiovascular disability, the RO has taken 
no actions to ensure compliance with the notice and duty-to-
assist provisions of VCAA as they apply to the claims 
currently on appeal.

Further, the record shows that although the veteran filed a 
timely Notice of Disagreement with the August 1999 denial of 
entitlement to an annual clothing allowance under the 
provisions of 38 U.S.C.A. § 1162 (West 2000), the Medical 
Administrative Service of the VAMC, West Los Angeles has 
failed to issue a Statement of the case addressing that 
issue.  The failure of the Medical Administrative Service of 
the VAMC, West Los Angeles, to issue a Statement of the Case 
in response to the veteran's Notice of Disagreement requires 
remand, rather than referral, pursuant to the United States 
Court of Appeals for Veterans Claims decision in Manlicon v. 
West, 12 Vet. App. 238 (1999).  

In addition, the claimant's representative has called 
attention to the fact that even though the claimant was 
afforded a VA fee-basis examination of his right foot and 
skin disorder of the hands in June 2000, the veteran's claims 
folder was not available and was not reviewed by the 
examiner.  The Board further notes that there is no evidence 
that the claimant's claims folder was reviewed at the time of 
the initial VA Compensation & Pension examinations in 
February 1999.  The claimant's representative has called 
attention to the provisions of 38 C.F.R. Part 4, § 4.1 and 
4.7 to the effect that "it . . . is essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to it's history", 
further citing Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) ("[F]ulfillment of the statutory duty to assist . . 
.includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.")  To the 
same point, see Culver v. Derwinski, 3 Vet. App. 292, 299 
(1992); Shoemaker v. Derwinski, 3 Vet. App. 248, 255 (1992); 
Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992); and 
VAOPGCPREC 20-95.

The Board further notes that the VA examinations of February 
1999 and June 2000 failed to address whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time, as required by the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), although it 
was noted that the veteran had some mild impairment in his 
daily activities; and that he is limited from prolonged 
walking or standing.

In addition, the criteria for evaluating skin disorders were 
revised, effective August 30, 2002, to update the portion of 
the VA Schedule for Rating Disabilities that deals with skin 
to ensure that its uses current medical terminology and 
unambiguous criteria, and that it reflects medical advance 
since the last review.  There is no indication that the RO 
evaluated the claimant's service-connected skin disorder of 
the hands under those revised criteria.  See 38 C.F.R. Part 
4, § 118, effective August 30, 2002.

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions:

1.  The RO must ensure that development 
is carried out in compliance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)] in connection with his 
claims for increased (compensable) 
initial ratings for his service-connected 
flat warts of the hands and service-
connected capsulitis of the 2nd 
metacarpophalangeal joint, right foot, 
with calcaneal spur.  

2.  The RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, West Los 
Angeles, or other VA medical facility 
since service separation in February 
1999.  

3.  The RO should notify the Medical 
Administrative Service of the VAMC, West 
Los Angeles, of the necessity for 
issuance of a Statement of the Case 
addressing the issue of entitlement to an 
annual clothing allowance under the 
provisions of 38 U.S.C.A. § § 1162 (West 
2000), pursuant to the Court's decision 
in Manlicon v. West, 12 Vet. App. 238 
(1999).  

4.  The RO should schedule additional VA 
dermatology and orthopedic examinations 
by qualified examiners who have reviewed 
the veteran's claims folder and service 
medical records to determine the current 
nature, extent, disabling manifestations, 
and impact upon employability of the 
veteran's service-connected skin disorder 
of the hands and his service-connected 
capsulitis of the 2nd metatarsophalangeal 
joint, right foot, with calcaneal spur.  
All indicated diagnostic tests and 
procedures should be conducted and the 
findings reported in accordance with the 
applicable criteria currently set forth 
in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, as amended.  The VA 
orthopedic examiner must address matters 
of weakened movement, excess 
fatigability, incoordination, or 
functional loss due to pain on use or 
flare-ups when the joint in question is 
used repeatedly over a period of time, 
pursuant to 38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59 (2002), and as required by 
the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  

5.  Upon completion of the above-
requested actions, the RO should 
readjudicate the issues of increased 
(compensable) initial ratings for his 
service-connected flat warts of the hands 
and service-connected capsulitis of the 
2nd metacarpophalangeal joint, right 
foot, with calcaneal spur, under the 
applicable criteria set forth in VA's 
Schedule for Rating Disabilities, and in 
light of the additional evidence 
obtained.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




